74 F.3d 1235NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Jorge Eduardo VAZQUEZ, Plaintiff--Appellant,v.MARYLAND STATE POLICE DEPARTMENT;  Maryland PortAdministration, Defendants--Appellees.Jorge Eduardo Vazquez, Plaintiff--Appellant,v.Maryland State Police Department;  Maryland PortAdministration, Defendants--Appellees.
Nos. 95-1245, 95-1356.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 15, 1995.Decided Jan. 11, 1996.

Jorge Eduardo Vazquez, Appellant Pro Se.
Betty Stemley Sconion, Assistant Attorney General, Pikesville, Maryland;  Donald Arnold Krach, MARYLAND PORT ADMINISTRATION, Baltimore, Maryland;  John Joseph Curran, Jr., Attorney General of Maryland, Baltimore Maryland, for Appellees.
Before WILKINSON and HAMILTON, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
No. 95-1245 dismissed and No. 95-1356 affirmed by unpublished per curiam opinion.
PER CURIAM:


1
Appellant appeals from two separate district court orders granting summary judgment to the Defendants in a Title VII discrimination case.  The first order appealed, No. 95-1245, was the district court's order granting summary judgment to the Maryland Port Authority;  the claims against the Maryland State Police were still pending when Appellant appealed this order.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders,1 and certain interlocutory and collateral orders.2  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.3


2
The next order appealed, No. 95-1356, was the district court's order granting summary judgment to the Maryland State Police.  Because this notice of appeal was filed after the district court's final order, it is sufficient to confer appellate jurisdiction over the Appellant's claims against both Appellees.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Vazquez v. Maryland State Police Dep't, No. CA-93-479-MJG (D. Md. Jan. 10 & Feb. 3, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.



1
 28 U.S.C. Sec. 1291 (1988)


2
 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949)


3
 Robinson v. Parke-Davis and Co., 685 F.2d 912, 913 (4th Cir.1982)